Citation Nr: 1727774	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-33 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to an effective date prior to September 30, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD), to include consideration of whether there was clear and unmistakable error (CUE) in an earlier final decision.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

As a matter of background, this issue previously came before the Board in November 2015, at which time the Board remanded it for further development, to include consideration of CUE.  The ordered development has been completed and the matter returned to the Board for further appellate review at this time.

As discussed in its prior remand, the Veteran withdrew his request for a hearing before the Board in an August 2015 statement. 

The Board observes that the Veteran's agent filed a Notice of Disagreement with agent fees awarded in a November 2015 notice.  A statement of the case was issued to the Veteran and his representative in April 2017, and the representative submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) on May 2017.  Although a VA Form 9 confers jurisdiction on the Board, that issue has not yet been certified to the Board by the RO.  Absent certification the Board is unable to determine if further development is taking place as neither the Veteran nor his agent have been notified that the issue is ripe for appellate review.  As such, the Board declines to take jurisdiction of that issue at this time.   

The Board notes that in May 2016, the Veteran's agent submitted a statement which defines the Veteran's CUE claim, as addressed below.  That statement also alleged CUE with the May 1994 rating decision's denial of service connection for a low back condition.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. The Veteran was denied service connection for a psychiatric disorder in a May 1994 rating decision because the RO found his condition, which preexisted service, was not aggravated by active service.  That finding was confirmed in a September 2002 rating decision.

2. The Veteran's contentions that the 1994 rating decision failed to overcome the presumption of soundness and was based upon an inadequate VA examination do not constitute CUE by statutory definition.  

3. The Veteran did not perfect appeals of the May 1994 or September 2002 rating decisions and they subsequently became final.

4. On September 30, 2010, VA received the Veteran's claim to reopen the previously denied and final claims of service connection for a psychiatric disorder.    


CONCLUSIONS OF LAW

1. The May 1994 rating decision did not contain CUE in failing to grant service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. § 3.12, 3.13, 3.102, 3.105, 3.203, 3.400 (2016).

2. The criteria for an earlier effective date prior to September 30, 2010, for a grant of service connection for a psychiatric disorder have not been met.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the CUE issue in this case as a matter of law.  The Court of Appeals for Veterans' Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

To the extent that the Veteran's claim also includes a claim for an earlier effective date based on entitlement other than CUE, the duty to notify was satisfied by way of a letter sent in October 2010.  The Board further finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's claims of service connection, VA treatment records, private treatment records, service treatment records, VA examination reports, rating decisions, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Clear and Unmistakable Error

The Veteran is presently service connected for PTSD with nervous disorder and/or paranoid psychosis.  The effective date for service connection is September 30, 2010.  The Veteran has asserted CUE with regard to the effective date of that grant.  Specifically, the Veteran contends that the proper effective date for the grant of service connection should be January 10, 1994, the date he filed an initial claim for a psychiatric disorder, which was subsequently denied in a May 1994 rating decision.  

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105 (West 2014).  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016). 

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

After carefully reviewing all evidence in the record, the Board finds that the May 1994 decision was not based on CUE.  In reaching this conclusion, the Board must consider the history of the claim.  

The Veteran's initial claim of service connection for a psychiatric disability, then described as a nervous disorder, was submitted on January 10, 1994.  Development was undertaken, to include obtaining the Veteran's service treatment records, and the Veteran was afforded a VA examination in April of that year.  In May 1994, the RO issued a rating decision which denied service connection.  Specifically, the RO found that the Veteran's VA examination found him to have a personality disorder, which preexisted service, as confirmed by his service medical records.  That condition was not aggravated beyond its normal progression during military service, nor was it found during his VA examination.  The Veteran did not appeal that decision and it subsequently became final.  

In May 2002, the Veteran again filed a claim for a psychiatric disorder, this time claimed as PTSD.  In September 2002, the RO issued a rating decision denied service connection for PTSD because, although the Veteran had been subsequently diagnosed with PTSD, his claimed in-service stressor, which was not combat related, could not be verified.  That decision also confirmed the prior denial of service connection for a nervous disorder and/or paranoid psychosis.  Particularly, although the Veteran's schizo-affective disorder was now diagnosed, the evidence showed that it pre-existed service and that it was not aggravated or permanently worsened as a result of his service.  

In September 2010, the Veteran submitted a claim for PTSD or any other acquired mental disorder.  The RO interpreted this as a request to reopen the 2002 claim, and in January 2011, the RO issued a decision which denied reopening the claim based on lack of new and material evidence.  The Veteran filed a timely notice of disagreement and on April 20, 2012, his representative submitted a statement suggesting, among other things, that the previous decisions had been "in error" because the Veteran disagreed with the findings of the Navy Medical Board Report on the Veteran's dismissal from service in 1977.  On April 24, 2012, the Veteran's representative submitted a statement in which he stated that the previous "decisions are enlightening in that they indicate a CUE at the earliest occasion and consistent buttressing of that error in subsequent decisions."  

In July 2012, the RO granted service connection for PTSD with nervous disorder and/or paranoid psychosis.  The RO did not discuss new and material evidence or CUE.  A November 2012 rating decision increased the Veteran's rating for PTSD to 70 percent disabling, effective September 20, 2010, the date of service connection.  

In August 2013, the RO issued a statement of the case denying entitlement to an earlier effective date for the grant of service connection.  That SOC did not address CUE or discuss the 1994 rating decision.  

The Board issued a remand in November 2015 so that the RO could issue a supplemental statement of the case which addressed CUE.  In May 2016, the Veteran's agent submitted a statement which clarified the CUE claim.  Specifically, the agent stated that the Veteran's contends the January 1994 decision was fatally flawed based upon the failure to overcome the presumption of soundness as well as failing to provide an adequate VA examination (specifically the agent objects to the April 1994 examination report because the Veteran's service treatment records were not made available to the examiner prior to rendering nay medical diagnoses or opinions).  In March 2017 the RO issued a supplemental statement of the case finding no CUE with the 1994 rating decision.

As a threshold matter, the Board finds that CUE has been sufficiently pled with regard to the 1994 rating decision only.  A motion for CUE must set forth clearly and specifically the alleged errors of fact or law, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations are insufficient.  38 C.F.R. § 20.1404 (2016); See also Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).  Here, the Board finds particularly of interest the April 2012 statement by the Veteran's agent which pleads CUE at the "earliest occasion" and the May 2016 statement which explicitly places CUE on the 1994 rating decision, specifically, the finding that the Veteran's personality disorder preexisted service, and the fact that he was not afforded an adequate examination prior to that decision.  Although the April 2012 statement refers to subsequent decisions as well, no clear and unmistakable error has been specifically pled regarding those decisions, particularly the 2002 decision.  Rather, the Veteran and his agent contend that the error rests exclusively with the 1994 rating decision, and that any subsequent decision by the RO repeated that error.   

With regard to the CUE claim itself, the Board observes that, as defined by law, certain situations never constitute CIE, including failure on VA's part to fulfill the duty to assist, and a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2016).  

Regarding the allegation that VA engaged in "sabotaging the VA examiner's scope of a thorough review by failing to provide a copy of the service medical records," the Board notes that the duty to provide a VA examination in a service connection claim falls under the clear purview of VA's duty to assist.  See 38 C.F.R. § 3.159(c)(4)(1) (2016).  Any failure on VA's part to provide an adequate examination prior to rendering the 1994 rating decision therefore cannot, by legal definition constitute CUE.  As such, that allegation fails.  38 C.F.R. § 20.1403(d).

Likewise, the less defined argument that the decision was flawed based upon the failure to overcome the presumption of soundness, the Board also finds that this does not constitute CUE by definition.  When determining that an illness or injury preexisted service, the burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (2004).  Here, the May 1994 rating decision documents review of the Veteran's military treatment records, 
VA examination reports, and the Veteran's own reported history, as provided to the VA examiner.  There is no indication that VA ignored any evidence of record at the time of the decision.  What the Veteran and his agent argue in this matter is that VA failed to correctly evaluate the evidence of record when the 1994 decision was rendered.  By definition, such an argument cannot establish CUE.  38 C.F.R. § 20.1403(d).

In short, the arguments put forth by the Veteran and his agent in this matter, that VA failed to correctly evaluate the available evidence when determining that his psychiatric disability preexisted service and was not aggravated thereby, and that VA failed to provide an adequate VA examination prior to the 1994 rating decision, cannot constate CUE because both arguments fall under clear exceptions to the CUE doctrine.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

Earlier Effective Date

The Veteran has been assigned an effective date of September 30, 2010, for the grant of service connection for PTSD with nervous disorder and/or paranoid psychosis.  He contends that he is entitled to an earlier effective date for that grant.  To the extent that the Veteran has asserted CUE with the May 1994 rating decision, the Board has determined above that an earlier effective date should not be granted.  The Board will also consider non-CUE related entitlement to an earlier effective date.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A claim is a written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2016).  The intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A complete claim is required for all types of claims, and will generally be considered filed as of the date it was received by VA.  38 C.F.R. §3.155(d) (2015).  A claim may be filed by either the Veteran, or his duly appointed representative.   38 C.F.R. §3.155(a-b).  

As discussed above, the Veteran was denied service connection for a psychiatric disability in May 1994.  The Veteran did not file a notice of disagreement with that decision and it became final one year following the date of the decision.  38 C.F.R. § 20.302(a) (2016).  

In May 2002, the Veteran again filed a claim for a psychiatric disorder which was denied in a September 2002 rating decisions.  The Veteran filed a notice of disagreement with that rating decision and a statement of the case was issued in May 2003.  The Veteran did not file a substantive appeal within 60 days of the issuance of the statement of the case, and that decision subsequently became final.  38 C.F.R. § 20.302(b).

On September 30, 2010, VA received from the Veteran a claim for service connection for PTSD or any other acquired psychiatric disorder.  This is the earliest date of any indication on the part of the Veteran to reopen his previously denied and final claims of service connection for a psychiatric disorder.  As that is the date of the receipt of the claim, and there is no indication that that entitlement arose any later than that date, the Board finds that that is the earliest possible date for the grant of service connection for the Veteran's PTSD with nervous disorder and/or paranoid psychosis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).



ORDER

An effective date prior to September 30, 2010, for the grant of service connection for PTSD, to include consideration of whether there was CUE in an earlier final decision, is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


